                Case 4:19-cv-01280-DMR Document 1 Filed 03/08/19 Page 1 of 11




 1   JOHN M. McCORMACK (State Bar No. 143194)
     Email: john@kolitchromano.com
 2
     KOLITCH ROMANO LLP
 3   520 SW Yamhill Street, Suite 200
     Portland, Oregon 97204
 4   Telephone: (503) 994-1650
     Facsimile: (971) 279-4549
 5
            Attorney for Plaintiff
 6          University Games Corporation
 7
 8
 9
                           IN THE UNITED STATES DISTRICT COURT
10
                             NORTHERN DISTRICT OF CALIFORNIA
11
12                                   SAN FRANCISCO DIVISION
13     UNIVERSITY GAMES CORPORATION,                    Case No. C 19-1280
14     a California corporation,
                                                        COMPLAINT FOR DAMAGES AND
15                           Plaintiff,                 INJUNCTIVE RELIEF FOR:
16                    v.                                    FEDERAL TRADEMARK
17                                                          INFRINGEMENT AND FEDERAL
       GOLIATH USA HOLDING INC., a
18                                                          UNFAIR COMPETITION / FALSE
       Delaware corporation,
                                                            DESIGNATION OF ORIGIN
19
                             Defendant.
20
                                                        DEMAND FOR JURY TRIAL
21
22
23          Plaintiff University Games Corporation (“University Games”) alleges, based on actual
24   knowledge with respect to its acts, and based on information and belief with respect to all other
25
     matters, against Defendant Goliath USA Holding Inc. (“Goliath”) as follows:
26
27
28

     Page 1 –       COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                    CIVIL ACTION NO. C 19-1280
                 Case 4:19-cv-01280-DMR Document 1 Filed 03/08/19 Page 2 of 11




                                                 THE PARTIES
 1
 2          1.       University Games Corporation is a California corporation, having a principal place

 3   of business at 2030 Harrison Street, San Francisco, California 94110.
 4
            2.       Upon information and belief, Defendant Goliath USA Holding Inc. is a Delaware
 5
     corporation having a principal place of business at 3701 W Plano Pkwy, Ste. 100, Plano, Texas,
 6
 7   75075 with a registered agent at 211 E. 7th Street, Suite 620, Austin, Texas 78701-3218.

 8                                        JURISDICTION AND VENUE
 9
            3.       This Court has original subject matter jurisdiction over this action under 28 U.S.C.
10
     §§ 1331 and 1338(a), because this case involves a federal question arising under the trademark
11
12   laws of the United States, including the Lanham Act, 15 U.S.C. §§ 1051, et seq.

13          4.       This Court has personal jurisdiction over Goliath because it conducts business
14   within this district, and has committed the tortious activities of trademark infringement and unfair
15
     competition within this district. Goliath has sufficient minimum contacts with this district such
16
     that the exercise of jurisdiction over Goliath by this Court is appropriate. Goliath sells, has
17
18   advertised and continues to advertise products in a manner that infringe the trademark rights of

19   University Games to consumers within this judicial district, including the ability for a consumer
20
     within this district to purchase Goliath’s products through its website www.goliathgames.com as
21
     well as in retail outlets such as Target Stores.
22
23          5.       Venue is proper in this judicial district under 28 U.S.C. § 1391 because upon

24   information and belief, Goliath promotes, advertises and markets its products in this district and a
25   substantial part of the events or omissions giving rise to University Games’ claims are occurring
26
     in this district, causing damage to University Games in this district. Goliath’s actions within this
27
28

     Page 2 –        COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                     CIVIL ACTION NO. C 19-1280
                   Case 4:19-cv-01280-DMR Document 1 Filed 03/08/19 Page 3 of 11




     district directly interfere with and damage the commercial business of University Games, and
 1
 2   harms its goodwill within this district.

 3                                       INTRADISTRICT ASSIGNMENT
 4
              6.       Pursuant to Rule 3-2(c) of the Local Rules of Practice in Civil Proceedings before
 5
     the United States District Court for the Northern District of California (“Civil L.R.”) and the
 6
 7   Court’s Assignment Plan, this is an Intellectual Property Action to be assigned on a districtwide

 8   basis.
 9
              7.       Assignment to the San Francisco Division would be appropriate pursuant to Civil
10
     L.R. 3-2(e) because a substantial part of the events that give rise to University Games’ claims
11
12   against Goliath occurred in San Francisco and the Northern District.

13            8.       University Games, which has its headquarters in San Francisco, California, is the
14   well-known marketeer which creates, designs, manufactures, distributes, licenses and sells leading
15
     brand-recognizable board games, card games and puzzles in the United States, Europe and Asia.
16
     The company was founded in 1985 by Bob Moog and Chris Lehman in Menlo Park, California.
17
18   Moog continues as the current CEO of University Games and as a major creator of unique games,

19   game play and puzzles for children, young people and adults. His creative abilities, spanning more
20
     than 30 years remain fully-engaged today.
21
              9.       University Games’ games and puzzles have earned it an industry-leading reputation
22
23   for product innovation, quality and performance. University Games has spent substantial time,

24   money and effort over many years in developing recognition and awareness of its trademarks and
25   products, and has invested significantly in print and Internet advertising to inform consumers and
26
     draw attention to its games and puzzles.
27
28

     Page 3 –          COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                       CIVIL ACTION NO. C 19-1280
                Case 4:19-cv-01280-DMR Document 1 Filed 03/08/19 Page 4 of 11




            10.     Through the extensive use of its trademarks, selected at the onset to function
 1
 2   powerfully for brand awareness, and therafter enhanced by their use on associated popular games

 3   and puzzles, University Games has built up and developed significant goodwill in its product line.
 4
            11.     The following are examples of outstanding brands now marketed in some 485
 5
     products by University Games. These are shown in its 63-page 2019 catalag (see
 6
 7   www.universitygames.com and www.areyougame.com) and include, to name a few: University

 8   Games (house brand), BriarPatch, Front Porch Classics, BePuzzled, Great Explorations, U-Create.
 9
     Play ‘n Learn, I Spy, Kids on Stage, Totally Gross, Hanayama Cast, Smart Ass, Don’t Drink and
10
     Draw, Murder Mystery Party, Skittle Pool, Smart Egg, Stupid Deaths, Circa Baseball, Pete the
11
12   Cat, Fish in a Barrel, Dirty Words, Smart Ass, Indoor Cornhole, Classic Card Games, 3D Crystal

13   Puzzles, Doodletop, Rubik’s Games, most recently WTF, the subject of the present trademark
14   action, and its companion mark What The Fish!
15
            12.     University Games products are marketed in the U.S., Canada, the U.K., Australia,
16
     New Zealand, the Netherlands, France, Italy, Germany, Poland, Austria, Switzerland, Finland,
17
18   Denmark, Sweden, Spain, China, Japan and South Korea. Online sales outlets include

19   www.universitygames.com, www.areyougame.com., and www.amazon.com. The company’s
20
     games and puzzles may be purchased at retailers such as, amongst others: Walmart, Amazon,
21
     Barnes & Noble, Meijer, Fred Meyer, Marshall’s Merchandise, HomeGoods/Marmaxx, Kroger,
22
23   Jo Ann Stores, Newton Buying Corp/TJ Maxx, Kohl’s, Shopko, Party City, Spencer’s Gifts and

24   Cracker Barrel. University Games formerly had sales over decades with the now disbanded Toys
25   R Us and Kmart. University Games has also sought to protect its trademark rights by filing for and
26
     obtaining U.S. and foreign trademark registrations.
27
28

     Page 4 –       COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                    CIVIL ACTION NO. C 19-1280
                Case 4:19-cv-01280-DMR Document 1 Filed 03/08/19 Page 5 of 11




            13.     University Games first displayed its WTF mark with its What the Fish? card game
 1
 2   at the New York Toy Fair (NYTF) in February 2017. The WTF mark was displayed boldly on its

 3   card game packaging, as shown here, positioned above and in larger letters than its companion
 4
     What The Fish? mark:
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
            14.     The WTF card game and its packages were displayed at NYTF 2017 in University
19
     Games’s booth as shown below, mounted on top of a display pedestal. The WTF mark was also
20
21   presented on a side of the pedestal in large script format, as shown, all with the goal of emphasizing

22   the WTF brand to enable buyers and those at NYTF 2017 to associate the brand with University
23   Games.
24
25
26
27
28

     Page 5 –       COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                    CIVIL ACTION NO. C 19-1280
                Case 4:19-cv-01280-DMR Document 1 Filed 03/08/19 Page 6 of 11




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12          15.     Orders for the WTF branded What the Fish! card games rapidly followed, and

13   University Games began shipping these card games sometime in early April 2017, and perhaps
14   earlier. The WTF branded product has achieved substantial market success. Consumers recognize
15
     the WTF brand and associate it exclusively with the card game of that name created and sold by
16
     University Games, and have done so ever since the game’s introduction. Currently the WTF
17
18   branded What the Fish! card game is sold online at www.universitygames.com,

19   www.areyougame.com, and some 91 accounts including, to name a few, retailers such as:
20
     Walmart, Kohl’s, Amazon.com, Barnes & Noble, Meijer, Fred Meyer, Calendar Holdings,
21
     Spencer’s Gifts, Newton Buying Corp/TJ Maxx, Kohl’s, Kroger, HomeGoods/Marmaxx, Party
22
23   City and Cracker Barrel.

24
            16.     Upon information and belief, defendant Goliath just very recently in 2019 adopted
25
     and began using the WTF mark for card games, and has been marketing the the product in
26
     competition with University Games. Shown below is a picture of Goliath’s card game package
27
28

     Page 6 –       COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                    CIVIL ACTION NO. C 19-1280
                Case 4:19-cv-01280-DMR Document 1 Filed 03/08/19 Page 7 of 11




 1   where WTF? is emphasized with a contrasting color to the package as a whole, which is now being
 2   sold at Target stores:
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
            17.      Goliath never sought permission from University Games to use the WTF brand,
15
16   even though, upon information and belief, Goliath was well aware of the use and success of the

17   WTF branded card game product marketed by University Games. On January 15, 2019 University
18   Games demanded that the WTF? card game product marketed by Goliath be withdrawn from the
19
     market because it infringed the WTF mark owned by University Games for its card games. Goliath
20
     has refused, after repeated requests by University Games, to withdraw its product branded WTF?
21
22   from the market and agree not to infringe the WTF mark owned by University Games.
23          18.     Goliath’s use of the mark WTF? on its card games and by marketing these cards
24
     games in retailers such as Target and others and to advertise its products has created, and is likely
25
     to continue to create, consumer confusion and brand/reputational harm to University Games
26
27   among consumers who are mistaken as to the origin of each party’s goods, or who mistakenly

28

     Page 7 –       COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                    CIVIL ACTION NO. C 19-1280
                Case 4:19-cv-01280-DMR Document 1 Filed 03/08/19 Page 8 of 11




     believe University Games and Goliath are commonly owned, operated or otherwise affiliated,
 1
 2   connected or associated. Members of the public have been, and are likely to continue being,

 3   confused as to the origin, sponsorship, authorization and/or approval by University Games of
 4
     Goliath’s company and products. This has caused, and continues to cause, irreparable harm to
 5
     Plaintiff’s brand and reputation for WTF, for which there is no adequate remedy at law.
 6
 7                               UNIVERSITY GAMES’ CLAIMS FOR RELIEF

 8                                    FIRST CLAIM FOR RELIEF
 9
                (False Designation of Origin & Unfair Competition; 15 U.S.C. § 1125(a))
10
            19.     University Games hereby incorporates by reference each of the other allegations
11
12   set forth elsewhere in this Complaint as though fully set forth in this cause of action.

13          20.     University Games is the owner of all right, title and interest in and to the common
14   mark WTF, and has standing to maintain an action for false designation of origin and unfair
15
     competition under the Lanham Act, 15 U.S.C. § 1125(a). University Games’s asserted mark WTF
16
     is inherently distinctive and/or has otherwise acquired distinctiveness.
17
18          21.     Goliath has without authorization, and in connection with the operation of its

19   business, used in commerce the WTF? mark which is confusingly similar to the asserted WTF
20
     mark and/or has made false designations of origin which are likely to cause confusion or cause
21
     mistake or to deceive as to the affiliation, connection or association of Goliath with University
22
23   Games and/or as to the origin, sponsorship or approval of Goliath’s card games.

24          22.     Goliath’s conduct described above violates the Lanham Act, and Goliath has
25   unfairly competed with and injured and, unless immediately restrained, will continue to injure
26
     University Games, causing damage to University Games in an amount to be determined at trial,
27
28

     Page 8 –       COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                    CIVIL ACTION NO. C 19-1280
                Case 4:19-cv-01280-DMR Document 1 Filed 03/08/19 Page 9 of 11




     and will cause irreparable injury to University Games’s goodwill and reputation associated with
 1
 2   the value of the WTF mark owned by University Games.

 3            23.   Upon information and belief, the conduct of Goliath has been knowing, deliberate,
 4
     willful, intended to cause confusion, or to cause mistake or to deceive and in blatant disregard of
 5
     University Games’ rights.
 6
 7            24.   Goliath knew, or by the exercise of reasonable care should have known, that its

 8   adoption and commencement of use in commerce and continuing use of a mark that is confusingly
 9
     similar to University Games’ asserted mark WTF would cause confusion, mistake, or deception
10
     among purchasers, users and the public.
11
12            25.   Goliath’s continuing and knowing use of the mark WTF? constitutes false

13   designation of origin and unfair competition in violation of Section 43(a) of the Lanham Act, 15
14   U.S.C. §1125(a), causing University Games to suffer substantial and irreparable injury for which
15
     it has no adequate remedy at law.
16
              26.   Goliath’s wrongful conduct will permit it to make substantial sales and profits on
17
18   the strength of University Games’ marketing, advertising, sales and consumer recognition. As a

19   direct and proximate result of Goliath’s wrongful conduct, as alleged herein, University Games
20
     has been and will be deprived of sales of its WTF trademarked card games in an amount as yet
21
     unknown but to be determined at trial, and has been deprived and will be deprived of the value of
22
23   its trademark WTF as a commercial asset in an amount as yet unknown but to be determined at

24   trial.
25            27.   Based on Goliath’s wrongful conduct, University Games is entitled to injunctive
26
     relief as well as monetary damages and other remedies as provided by the Lanham Act, including
27
28

     Page 9 –       COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                    CIVIL ACTION NO. C 19-1280
                 Case 4:19-cv-01280-DMR Document 1 Filed 03/08/19 Page 10 of 11




     Goliath’s profits, University Games’ damages, reasonable attorneys’ fees, costs and prejudgment
 1
 2   interest.

 3           28.     University Games has no adequate remedy at law for Goliath’s continuing violation
 4
     of its rights set forth above. University Games seeks injunctive relief.
 5
                                             PRAYER FOR RELIEF
 6
 7           In view of the foregoing, Plaintiff University Games prays for judgment as follows:

 8           A.      For an award of Goliath’s profits and University Games’ damages in an amount to
 9
     be proven at trial for trademark infringement under 15 U.S.C. §1114(a);
10
             B.      For an award of Goliath’s profits and University Games’ damages in an amount to
11
12   be proven at trial for false designation of origin and unfair competition under 15 U.S.C. § 1125(a).

13           C.      For temporary, preliminary and permanent injunctive relief from this Court
14   prohibiting Goliath from engaging or continuing to engage in the unlawful or unfair business acts
15
     or practices described herein, including the unauthorized use of any trademark right of University
16
     Games; acts of trademark infringement; false designation of origin; unfair competition; and any
17
18   other act in derogation of University Games’ rights;

19           D.      For University Games’ reasonable attorney fees;
20
             E.      For all costs of suit; and
21
             F.      For such other and further relief as the Court may deem just and equitable.
22
23           ///

24           ///
25           ///
26
             ///
27
28

     Page 10 –       COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                     CIVIL ACTION NO. C 19-1280
            Case 4:19-cv-01280-DMR Document 1 Filed 03/08/19 Page 11 of 11




                                      DEMAND FOR JURY TRIAL
 1
 2         Plaintiff University Games hereby demands a trial by jury pursuant to Local Rule 38-1.

 3
 4          DATED this 8th day of March, 2019.

 5                                    Respectfully submitted,
 6                                    KOLITCH ROMANO LLP
 7
 8                                    By      /s/ John M. McCormack
                                           JOHN M. McCORMACK, State Bar No. 143194
 9
                                           Email: john@kolitchromano.com
10                                         520 SW Yamhill Street, Suite 200
                                           Portland, Oregon 97204
11                                         Telephone: (503) 994-1650
12                                         Facsimile: (971) 279-4549

13                                         Attorney of Record for Plaintiff
                                           University Games Corporation
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Page 11 –    COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF
                  CIVIL ACTION NO. C 19-1280
